DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a continuation of application no. 15/890,018 now U.S. Patent 10,515,477.

Response to Arguments
Applicant’s arguments, see page 12 of Applicant’s Remarks, filed 02/25/21, with respect to the objection of the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn since amendments now account for all drawing reference numbers.
Applicant’s arguments, see pages 14-16 of Applicant’s Remarks, filed 02/25/21, with respect to the 35 USC 101 rejection of claims 1 and 15 have been fully considered and are persuasive.  The 35 USC 101 rejection of these claims has been withdrawn.  In particular, the Examiner finds the recited claims as eligible under 35 USC 101 since they now at least create a practical application with the recited limitations by amounting to the creation of a texture atlas from the previous processing of data while further providing the data for output to display.
Applicant’s arguments, see pages 16-18 of Applicant’s Remarks, filed 02/25/21, with respect to the 35 USC 103 rejection of claims 1, 8, 14 and 15 have been fully considered and are 
An updated prior art search has yielded no additional applicable, as per prior art rejection purposes, results.  Therefore, the Examiner deems the claims in condition for allowance.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In reference to claims 1, 8 and 15, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept of creating an object mesh structure based in part on a plurality of object images, determining first and second subsets of a plurality of views portraying contiguous portions of the object mesh structure, the mesh structure comprising elements which form bands around the set of contiguous portions of the object mesh structure in combination with creating and providing a texture atlas to a client device for display, the texture atlas including mapping data to map view data to respective mesh elements of the plurality of mesh elements.
In reference to claims, 2-7, 9-14 and 16-20, these claims depend upon allowable claims 1, 8 and 15 respectively and are therefore also deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
C. Allene, J. Pons and R. Keriven, "Seamless image-based texture atlases using multi-band blending," 2008 19th International Conference on Pattern Recognition, Tampa, FL, USA, 2008, pp. 1-4, doi: 10.1109/ICPR.2008.4761913.
Allene et al. disclose a novel method for creating a high quality texture atlas from a 3D model.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
3/16/21